Title: From Alexander Hamilton to Caleb Swan, 1 October 1799
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            New York October 1st. 99
          
          Lieutenant Fergus who is stationed at Fort Johnstone in North Carolina has received marching orders—Major Hoops, in his letter of the 30th of August, writes to me as follows—“Lt Fergus is at Fort Johnstone N Carolina with twenty six men who, he says, are very much in debt, and that he has become responsible—He wishes some of his pay.” I know not whether any money is due to these men—On this subject you possess the requisite information, and I have to request that you will — forward to these men a supply of money if any be due to them. if any thing be due to them you will forward a supply as soon as possible. You will please to inform me how the matter stands—
          With considn I am Sir
          Caleb Swan Esqr.
        